 



Exhibit 10.15
September 19, 2007
[Name]
[Title]
[Address]
     Re: Restructuring Transaction Bonus
Dear [Name:]
          As you know, the board of directors of Bally Total Fitness Holding
Corporation (“Bally”) has determined that it is in the best interests of Bally
to explore the possibility of accomplishing a Restructuring. In that regard, in
order to incentivize you to assist Bally in accomplishing such Restructuring,
Bally has determined to grant you a Restructuring Transaction Bonus (the
“Restructuring Bonus”) subject to the terms and conditions set forth in this
Letter Agreement, which shall supersede our previous letter agreement dated
June 26, 2007 regarding the Restructuring Bonus.
          A. Restructuring Transaction Bonus
          You will be eligible for a Restructuring Bonus equal to $[ ] (less
applicable tax withholding thereon) in the event that:
          (i) the Restructuring occurs;
          (ii) you have performed your obligations under this Letter Agreement
and, if applicable your employment agreement with Bally, and are not in breach
of any of the terms hereof or thereof; and
          (iii) you are employed by Bally on the Effective Date, or your
employment has been terminated by Bally without Cause or you resign for Good
Reason within the six-month period prior to the Effective Date.
          B. Payment of the Restructuring Bonus.
          If payable, the Restructuring Bonus will be paid as soon as
practicable on or following the Effective Date.

 



--------------------------------------------------------------------------------



 



          C. Definitions
          “Cause” shall have the meaning set forth in any employment agreement
that you have entered into with Bally prior to the date hereof, and if you have
not entered into an employment agreement shall mean a termination of your
employment by Bally due to your (i) conviction of a crime, including by a plea
of guilty or nolo contendere, involving theft, fraud, perjury, or moral
turpitude; (ii) intentional or grossly negligent disclosure of confidential or
trade secret information of Bally’s to anyone not entitled to such information;
(iii) omission or dereliction of any statutory or common law duty of loyalty to
Bally; (iv) failure to cure a material violation of Bally’s Code of Conduct or
any other written policy of Bally within thirty (30) days following Bally’s
written notice to your of such material violation and the steps required by you
to effect such cure; or (v) repeated failure to carry out the material
components of your duties despite specific written notice to do so by Bally.
          “Effective Date” means the date of effectiveness of the plan of
reorganization which is the subject of the Restructuring.
          “Good Reason” shall have the meaning set forth in any employment
agreement that you have entered into with Bally prior to the date hereof, and if
you have not entered into an employment agreement shall mean the occurrence of
any of the following events without your express written consent: (i) the
assignment to you of any duties that are materially inconsistent with your
position (which may include status, offices, titles, and reporting
requirements), authority, duties, or responsibilities, which results in a
material reduction in your position or authority; (ii) a reduction in your base
salary; or (iii) a change in your principal work location to a location that is
more than twenty (20) highway miles from your principal work location on the
date hereof, and increases your commuting distance in highway mileage. However,
regardless of whether the foregoing definition or a definition in your
employment agreement applies, prior to terminating for Good Reason, you must
provide Bally with notice of Good Reason within thirty (30) days of any event
giving rise to Good Reason, and Bally shall have thirty (30) days in which to
remedy any such event. If you do not give notice of Good Reason within thirty
(30) days of an event giving rise to Good Reason, then you will not be eligible
to terminate for Good Reason.
          “Restructuring” will occur at the time of the consummation of a plan
of reorganization filed under Chapter 11 of the U.S. Bankruptcy Code as to which
the Company is a debtor.
          D. Other Terms
          In consideration of the agreements of Bally set forth in this Letter
Agreement, you agree to promptly comply with the reasonable requests of and
provide reasonable assistance to Bally and its representatives in connection
with the Restructuring.
          This Letter Agreement shall be governed in accordance with the laws of
the Sate of Illinois and the exclusive jurisdiction for enforcing this Letter
Agreement shall be the federal and/or state courts located Cook County,
Illinois. Each of the parties to this Letter Agreement specifically waives all
rights to a jury trial in connection with this Letter Agreement and any disputes
arising hereunder. Exercise by any party hereto of a remedy set forth in this
Letter Agreement shall not constitute an election of remedies. In the event that
you are awarded any

2



--------------------------------------------------------------------------------



 



damages for breach of the Letter Agreement by Bally, such damages shall be
limited to contractual damages and shall exclude (a) punitive damages and
(b) consequential and/or incidental damages (e.g., lost profits and other
indirect or speculative damages). This Letter Agreement may be executed in one
or more counterparts.
          Except as expressly set forth in this Letter Agreement or as required
to be modified pursuant to the terms hereof, this Letter Agreement does not
revoke, replace, modify, change or supercede the terms and conditions set forth
in your employment agreement with Bally.
          Please indicate your acceptance and agreement with the terms of this
Letter Agreement by signing and dating where indicated below.

             
 
  Sincerely,        
 
                BALLY TOTAL FITNESS HOLDING CORPORATION    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           
Accepted and agreed to:
           
 
           
 
           
 
      Date    

3